THE THIRTEENTH COURT OF APPEALS

                                   13-21-00137-CV


                          MIRIAM ARACELY HERNANDEZ
                                      v.
                           VELMEJ INVESTMENTS, LLC


                                 On Appeal from the
                 County Court at Law No. 4 of Hidalgo County, Texas
                        Trial Court Cause No. CL-19-2933-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Miriam Aracely Hernandez, and Maria Louisa Ramirez, as surety on the

supersedeas bond, and Leticia Alcola, as surety on the supersedeas bond.

      We further order this decision certified below for observance.

September 16, 2021